DECISION OF FAULTY BEARING



FIRST OFFICE ACTION

This action is in response to the Applicant’s preliminary amendment dated Dec. 21, 2020.

TITLE

The title is objected to because it is unclear and not clearly descriptive of the claimed invention.

ABSTRACT

The abstract of the disclosure is objected to because it is not set forth on a separate sheet. Correction is required. See MPEP § 608.01(b).

The Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for 

consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," etc.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention.

Independent claim 1, lines 8 - 10; the limitation “depending on how large share of a probability density estimate of the differentiated measurement signal is above a threshold value” is indefinite as to the meaning thereof.
Also, confusion exists as to how the claimed probability density estimate relates to the differentiated measurement signal.

Claim 2 references sample k of the measurement signal but no such sample k or any samples were previously set forth.
Claim 6, the phrase “lowest-most bin of the histogram” is indefinite as to the meaning thereof.
Claims 9 and 18 are both indefinite because the claims set forth a range within a range and thus uncertainty exists as to the boundaries of the claims. Also, the use of the term “preferably” leads to uncertainty as to whether the limitation that follows the term is required by the respective claim.

Independent claim 13, lines 9 - 10; the limitation “depending on how large share of a probability density estimate of the differentiated measurement signal is above a threshold value” is indefinite as to the meaning thereof.
Also, confusion exists as to how the claimed probability density estimate relates to the differentiated measurement signal.

Independent claim 14, lines 10 - 11; the limitation “depending on how large share of a probability density estimate of the differentiated measurement signal is above a threshold value” is indefinite as to the meaning thereof.
Also, confusion exists as to how the claimed probability density estimate relates to the differentiated measurement signal.



35 U.S.C. § 101 

Under 35 U.S.C. 101, whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 12 and 16 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (ie. a judicial exception) without any additional elements being claimed that are sufficient to amount to significantly more than the judicial exception.

Independent claim 1 sets forth a method that is merely an abstract idea because the entire method as claimed can be carried out as a mental process. Step 1, the obtaining a measurement signal can be achieved by simply monitoring a gauge. Step 2, the differentiating the signal can be achieved by performing a mathematical function. Step 3, the comparing the differentiated result to a threshold can be achieved by simple observation.
Claims 2 and 3 merely expand on the measurement signal.
Claim 4 sets forth when the method is carried out and adds nothing significantly more than the abstract idea.
Claims 5 - 11 and 16 - 18 merely expand on the mathematical function and add nothing significantly more than the abstract idea.
Claim 12 further defines the bearing that is monitored and adds nothing significantly more than the abstract idea.


Allowable Subject Matter

After a search of the prior art, claims 13 - 15 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. A final decision on allowability can be granted once any confusion with the claims is removed.

With respect to independent claim 13, the prior art fails to teach or suggest a controller for deciding whether a bearing is faulty, the controller comprising processing circuitry which is configured to:
obtain, as a measurement signal, metal particles counting data which indicates the number of metal particles present in lubrication oil of the bearing per time unit;
differentiate the measurement signal; and
decide whether the bearing is faulty depending on how large a share of a probability density estimate of the differentiated measurement signal is above a threshold value.

The Examiner notes that the phrase “probability density estimate” has been interpreted in view of the meaning thereof as set forth in the Applicant’s specification.

With respect to independent claim 14, the prior art fails to teach or suggest a computer program for deciding whether a bearing is faulty, the computer program comprising computer code which, when run on processing circuitry of a controller, causes the controller to:


obtain as a measurement signal, metal particles counting data which indicates the number of metal particles present in lubrication oil of the bearing per time unit;
differentiate the measurement signal; and
decide whether the bearing is faulty depending on how large a share of a probability density estimate of the differentiated measurement signal is above a threshold value.

Claim 15 depends from claim 14 and is thus distinct for, at least, that reason.

The Examiner also notes that claims 1 - 15 have been found to distinguish over the Applicant’s cited prior art because the prior art fails to teach or suggest a method for deciding whether a bearing is faulty, comprising the combination of:
differentiating a measurement signal of metal particles counting data indicating the number of metal particles present in lubrication oil of the bearing per time unit; and
deciding whether the bearing is faulty depending on how large share of a probability density estimate of the differentiated measurement signal is above a threshold value.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.



CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856